        Case 0:21-cv-00056-ABJ Document 40 Filed 04/30/21 Page 1 of 12




Bruce T . Moats (Wyo. Bar No. 6-3077)
Law Office of Bruce T. Moats, P.C.
2515 Pioneer Avenue
Cheyenne, WY 82001
(307) 778-8844
Fax: (307) 635-2434
hmoats@hackerlaw.net

Counsel for Proposed Intervenor-Respondents
Alterra Mountain Company, Aspen Skiing Company,
Hunt to Eat, Roan Creek Ranch, Thistle Whistle Farm,
and Western Spirit Cycling

                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF WYOMING

                                                 )
STATE OF WYOMING                                 )     Case No. 21-CV-56-J
                                                 )
               Petitioners,                      )
                                                 )
        vs.                                      )
                                                 )
 THE UNITED STATES DEPARTMENT OF                 )
 INTERIOR; DEBRA ANNE HAALAND, in her )
 official capacity as Secretary of Interior; THE )
 BUREAU OF LAND MANAGEMENT; NADA )
 CULVER, in her official capacity as acting      )
 Director of the Bureau of Land Management; and )
 KIM LIEBHAUSER, in her official capacity as the )
 acting Wyoming State Bureau of Land             )
 Management Director,                            )
                                                 )
                 Respondents.                    )
 _________________________________________ )

_____________________________________________________________________________

     MOTION BY BUSINESS-COALTION TO INTERVENE AS RESPONDENTS
_____________________________________________________________________________
         Case 0:21-cv-00056-ABJ Document 40 Filed 04/30/21 Page 2 of 12




                                        INTRODUCTION

       Alterra Mountain Company, Aspen Skiing Company, Hunt to Eat, Roan Creek Ranch,

Thistle Whistle Farm, and Western Spirit Cycling (collectively, “Business-Coalition”) move to

intervene as respondents. Petitioner State of Wyoming are challenge the U.S. Department of

Interior, Secretary Deb Haaland, U.S. Bureau of Land Management, and Wyoming State

Director Kim Liebhauser for a “de facto moratorium on all federal oil and gas leasing in

Wyoming and across the nation” (the “De Facto Moratorium”). The Business-Coalition seeks to

ensure that the De Facto Moratorium is upheld and remains in place to protect their businesses.

The Business-Coalition satisfies the Rule 24(a)(2) standards for intervention as a right—the

motion is timely, the Business-Coalition’s interests relate to the lawsuit’s subject matter,

vacating a De Facto Moratorium will impair the Business-Coalition, and Respondents cannot

adequately represent the Business-Coalition’s private, economic interests. Alternatively,

intervention is proper under Rule 24(b).

       In accordance with Local Rule 7.1(b)(1)(A), undersigned counsel has conferred with

counsel for existing parties to determine their position on this Motion. Petitioners do not oppose.

Federal Respondents take no position on the Motion.1

                                         BACKGROUND

I.     DEVELOPING OIL AND GAS RESOURCES ON FEDERAL PUBLIC LANDS

       The U.S. Department of the Interior, through the U.S. Bureau of Land Management

(BLM), manages oil and gas resources located within federal lands under the Mineral Leasing

Act and the Federal Land Policy and Management Act (FLPMA). The Mineral Leasing Act



1
       The Business-Coalition is not submitting an Answer or other responsive pleading with
this Motion because, under Local Rule 83.6(b), none is required of Respondents.


                                                 1
         Case 0:21-cv-00056-ABJ Document 40 Filed 04/30/21 Page 3 of 12




gives the BLM broad discretion to decide whether to lease lands for oil and gas development,

when to do so, and for which parcels. 30 U.S.C. § 226(a); see Western Energy All. v. Salazar,

709 F.3d 1040, 1044 (10th Cir. 2013). FLPMA establishes a three-step approval process for

BLM’s management of the federal oil and gas program: planning, leasing, and permitting. New

Mexico v. Richardson, 565 F.3d 683, 689 n.1 (10th Cir. 2009) (describing process); Pennaco

Energy v. U.S. Dept. of Interior, 377 F.3d 1147, 1151 (10th Cir. 2004).

       Under FLPMA, BLM first prepares resource management plans (RMPs) for each unit of

land within its jurisdiction. 43 U.S.C. § 1712(a); 43 C.F.R. § 1601.0-5(n). In this zoning-type

plan, BLM identifies the uses that may occur within units it manages, including which areas are

open for oil and gas development and which are closed. New Mexico, 565 F.3d at 689 n.1; see

Norton v. SUWA, 542 U.S. 55, 59 (2004) (RMPs determine “allowable uses, goals for future

condition of the land, and specific next steps” for particular areas). The second decision involves

leasing parcels. For “competitive leasing,” companies may file an “expression of interest” about

parcels open to oil and gas. See 43 C.F.R. § 3120.1-1(e). BLM then decides whether those

nominated lands are in fact available under the applicable RMP, Pennaco Energy, 377 F.3d at

1151, 43 U.S.C. §1732(a), 43 C.F.R. §§ 1610.5-3(a), 1601.0-5(b), and, if so, whether to make

them available through a competitive leasing process. 43 U.S.C. § 1712(e). The last stage

involves BLM’s review of an Application for Permit to Drill within the confines of the lease. 43

C.F.R. § 3162.3-1. Concurrent with each stage, BLM evaluates environmental impacts as

required by the National Environmental Policy Act (NEPA). See, e.g., 43 C.F.R. §§ 1601.0-6,

3162.5-1(a).

       Leasing is a significant stage in this process because it conveys a right to develop federal

resources on public lands. Pennaco, 377 F.3d at 1160; Conner v. Burford, 848 F.2d 1441, 1449-



                                                 2
         Case 0:21-cv-00056-ABJ Document 40 Filed 04/30/21 Page 4 of 12




50 (9th Cir. 1988).2 BLM retains “considerable discretion” as to whether, where, and when to

issue a lease. Western Energy All., 709 F.3d at 1044 (holding “[t]he MLA, as amended by the

Reform Act of 1987, continues to vest the Secretary with considerable discretion to determine

which lands will be leased.”); see 30 U.S.C. § 226(a) (“All lands subject to disposition under this

chapter which are known or believed to contain oil or gas deposits may be leased by the

Secretary.” (emphasis added)). Quarterly lease sales occur when lands are eligible and available.

30 U.S.C. § 226(b)(1)(A); 43 C.F.R. § 3120.1-2(a).3

II.    THE DE FACTO MORATORIUM4

       On January 27, 2021, President Biden issued Executive Order 14008 to address climate

change. Published in the Federal Register a few days later, 86 Fed. Reg. 7619 (Feb. 1, 2021),

section 201 of the Order acknowledges the country “face[s] a climate crisis that threatens our

people and communities, public health and economy, and, starkly, our ability to live on planet

Earth.” As detailed throughout the Order, the United States government and its federal agencies

intend to take on a leadership role to combat climate change and mitigate its impacts.




2
         However, BLM can attach stipulations (conditions) to a lease that restrict future
development to protect certain resources. 43 C.F.R. §§ 3101.1-3. Once a lease is issued, BLM
can only curtail development consistent with any lease stipulations, id., or as may be required by
other federal laws, see Wyoming Outdoor Council v. Bosworth, 284 F.Supp.2d 81, 91 (D.D.C.
2003) (holding species-related protections required by Endangered Species Act provisions can be
imposed); see also Pennaco Energy, 377 F.3d at 1160 (suggesting leases must reserve authority
for implementing other federal laws).
3
         “Eligible lands” are “those identified in 43 C.F.R. § 3100.0-3 as being subject to leasing,
i.e., lands not excluded from leasing by a statutory or regulatory prohibition.” 43 C.F.R. §
3100.0-3 (identifying lands not eligible); BLM Manual 3120.11. “Available lands” are those
“open to leasing in the applicable RMP…where all statutory requirements and reviews have been
met, including compliance with NEPA.” Id.
4
         For the convenience of this Motion, Movants refer to the De Facto Moratorium because
that is the label provided by the State of Wyoming in the Petition. In doing so, however,
Movants are not conceding that a De Facto Moratorium exists and, that if it does, it meets the test
for a final agency action under the Administrative Procedure Act.
                                                 3
         Case 0:21-cv-00056-ABJ Document 40 Filed 04/30/21 Page 5 of 12




       Section 208 of the Order directs the Secretary of Interior to temporarily pause new oil

and gas leasing on public lands until the Department of the Interior completes a comprehensive

review and reconsideration of the Federal oil and gas program. The pause on new leases does

not impact valid, already-issued leases or constrain the Secretary’s permitting authority on those

leases. The Secretary’s analysis, per the Order, must consider “potential climate and other

impacts associated with oil and gas activities,” ask whether royalty rates for extracting fossil fuel

resources should be increased to account for the costs resulting from climate change, and

whether any “other appropriate action” should be taken.

       On March 25, 2021, Interior held a public forum explaining the forthcoming process.5 In

her public remarks, Secretary Haaland emphasized “Interior’s commitment to robust engagement

with external stakeholders, including Tribes, governors, and Members of Congress.”6 The forum

involved speakers representing tribes, industry, environmental groups, labor, racial equity, and

academia. Information generated by the forum and from a public comment period will provide

the foundation for an interim report due out in early summer 2021.

III.   THIS LAWSUIT

       Petitioner filed suit on March 24, 2021, naming the Department of Interior (Interior), U.S.

Bureau of Land Management (BLM), Secretary of Interior Haaland, and BLM State Director

Liebhauser as respondents. The Petition does not challenge the pause called for in the Executive

Order or the President, but instead what it is calling the De Facto Moratorium—a label it given to




5
        The entire three-and-a-half-hour forum remains available for public viewing.
https://www.youtube.com/watch?v=KRIb-fzIqcY. Notice of the forum was provided on March
18, 2021. https://www.doi.gov/pressreleases/interior-department-announces-details-public-
forum-federal-oil-and-gas-program.
6
        https://www.doi.gov/news/secretary-haaland-delivers-remarks-interiors-public-forum-
federal-oil-and-gas-program.
                                                  4
         Case 0:21-cv-00056-ABJ Document 40 Filed 04/30/21 Page 6 of 12




postponements and suspensions of oil and gas leasing by state BLM offices—for violating

federal law. Shortly after its filing, the Petition was served on Federal Respondents. ECF Doc. 9.

IV.    THE SIX COMPANIES SEEKING TO INTERVENE

       Alterra Mountain Company is a family of year-round ski-mountain destinations that

include recreation, hospitality, real estate development, food and beverage, retail, and service

businesses. Headquartered in Denver, Alterra operates Steamboat and Winter Park (Colorado),

Squaw Valley-Alpine Meadows, Mammoth Mountain, June Mountain, and Big Bear Mountain

(California), Stratton and Sugarbush (Vermont), Snowshoe (West Virginia), Crystal Mountain

(Washington), and Deer Valley and Solitude Mountain (Utah). David Perry Decl. ¶ 1.

       Aspen Skiing Company is a four-season resort in Aspen and Snowmass, Colorado that

includes four hotels, four ski mountains, and 18 restaurants. Aspen employs 4,000 people in

winter and is the largest employer in Colorado’s Roaring Fork Valley and neighboring

communities. It is part of the $20 billion U.S. snow-sports economy. Auden Schendler Decl. ¶ 1.

       Hunt To Eat is a hunting and fishing apparel and education business dedicated to building

a community committed to protecting wild places, fish, and animals. It runs outdoor education

and hunting and fishing camps on federal public lands. Mahting Putelis Decl. ¶¶ 2-3.

       Roan Creek Ranch is a woman-owned, family-run ranch, raising British Park White

Cattle for direct consumer sales. It relies on BLM permits to graze its cattle on allotments in the

Roan Creek drainage north of Grand Junction, Colorado. Kathryn Bedell Decl. ¶¶ 2-3.

       Thistle Whistle Farm is a farm located near Hotchkiss, Colorado and is surrounded by

public lands. It grows vegetables, culinary and medicinal herbs, and small fruit while raising

chickens, ducks, honeybees, and dairy goats. The farm hosts educational programs for students,

immigrant families, and local community members. Mark Waltermire Decl. ¶¶ 2-3.



                                                 5
         Case 0:21-cv-00056-ABJ Document 40 Filed 04/30/21 Page 7 of 12




       Western Spirit Cycling is a multi-day biking outfitter headquartered in Moab, Utah. One

of the largest holders of recreation permits on the public lands, it conducts trips in Arizona,

Arkansas, California, Colorado, Idaho, Montana, North Dakota, Oregon, South Dakota, Utah,

Washington, and Wyoming, with 35 employees and customers from all over the country and

world. Ashley Korenblat Decl. ¶¶ 2-3.

                                           ARGUMENT

I.     THE BUSINESS-COALITION IS ENTITLED TO INTERVENTION AS OF RIGHT

       Movants can intervene in existing litigation when the following requirements are met: (1)

the motion to intervene is timely; (2) the movant has an interest relating to the subject of the

action; (3) the movant is situated such that the disposition of the action may, as a practical

matter, impair or impede its ability to protect its interest; and (4) the movant’s interests are not

adequately represented by the existing parties. Fed. R. Civ. P. 24(a)(2). Courts construe

intervention motions liberally and analyze these four factors in a practical manner. WildEarth

Guardians v. U.S. Forest Serv., 573 F.3d 992, 995 (10th Cir. 2009).

       A.      The Motion Is Timely.

       This element asks whether movant delayed seeking intervention such that it prejudices

the parties. Utah Ass’n of Counties v. Clinton, 255 F.3d 1246, 1250-51 (10th Cir. 2001). This

Motion has not been delayed. The case just began. The State of Wyoming filed its Petition on

March 24, 2021. According to the docket sheet, the Court has set no deadlines and no motions

have been filed. Because this is an APA case, Respondents must file the administrative record

within ninety days of service and that deadline has not passed. No party will be prejudiced by

the Motion’s timing.




                                                  6
         Case 0:21-cv-00056-ABJ Document 40 Filed 04/30/21 Page 8 of 12




       B.      The Business-Coalition Has Interests In The Subject Matter Of This Litigation.

       Movants must have an interest relating to the subject matter of the litigation. Clinton, 255

F.3d at 1152-53. A threat of economic injury is a sufficient interest. WildEarth Guardians, 573

F.3d at 996 (finding mine owner’s economic interest “undoubtedly gives a petitioner the

requisite interest” in suit challenging mine’s operation); Utahns for Better Transp. v. U.S. Dep’t

of Transp., 295 F.3d 1111, 1115 (10th Cir. 2002) (same). And when litigation raises

environmental-related, public concerns, “the requirements for intervention may be relaxed.” San

Juan County v. U.S., 503 F.3d 1163, 1201 (10th Cir. 2007); WildEarth Guardians v. U.S.

National Park Service, 604 F.3d 1192, 1198 (10th Cir. 2010) (finding “‘indisputable’ that a

prospective intervenor’s environmental concern is a legally protectable interest”).

       These companies have economic interests related to the De Facto Moratorium due to

their use of public lands and that they are harmed by oil and gas development. They rely on

public lands for their business enterprises—for grazing cattle, Bedell Dec. ¶ 3, hunting and

fishing, Putelis Dec. ¶¶ 4,5,7, and biking, Korenblat Dec. ¶ 2, 5—and oil and gas leasing and

development lessen their ability to use these lands and burden their bottom lines, Bedell Dec. ¶ 4,

Korenblat Dec. ¶¶ 4-5, Putelis Dec. ¶¶ 4, 5, 7, 11; see Clinton, 255 F.3d at 1152 (finding

“economic stake” is sufficient interest). Similarly, the effects of oil and gas impacts their

businesses’ health and profits: by destroying and fragmenting habitat used by big game, Putelis

Dec. ¶¶ 7-11; polluting water sources used for crops, Waltermire Dec. ¶¶ 8-9, and cattle, Bedell

Dec. ¶ 4; creating truck traffic on dirt roads used to manage livestock, id, and for bike trips,

Korenblat Dec. ¶ 5; and by contributing to climate change that reduces snowpack and requires

capital investments in new snowmaking equipment, Perry Dec. ¶ 5, Schendler Dec. ¶¶ 3-4, puts

water supplies at risk for irrigation, Waltermire Dec. ¶¶ 8-9, and snowmaking, Schendler Dec. ¶



                                                  7
         Case 0:21-cv-00056-ABJ Document 40 Filed 04/30/21 Page 9 of 12




4, creates hotter and drier climates that forces changes in farming practices, Waltermire Dec. ¶ 8,

grazing management, Bedell Dec. ¶ 5, hunting and fishing opportunities, Putelis Dec. ¶¶ 8-10,

and how bike trips are conducted and scheduled, Korenblat Dec. ¶ 5. And oil and gas leasing

and development conflicts with Alterra, Aspen, Hunt To Eat, Thistle Whistle Farm, Western

Spirit Cycling’s core missions—to conduct business in a manner that promotes a sustainable

environment, Perry Dec. ¶¶ 2, 7, Schendler Dec. ¶¶ 2-3, Putelis Dec. ¶¶ 4-5, 7, Waltermire Dec.

¶¶ 4-7, Korenblat Dec. ¶ 4-6, which also evinces an interest in this case’s subject matter. See

Clinton, 255 F.3d at 1252; see also WildEarth Guardians, 604 F.3d at 1200-01.

        C.      The Case’s Outcome May Impair The Business-Coalition’s Interests.

        The impairment requirement “presents a minimal burden.” WildEarth Guardians, 604

F.3d at 1199. The inquiry concerns the practical, not legal, effect of an adverse ruling. Fed. R.

Civ. P. 24(a)(2); San Juan County, 503 F.3d at 1195 (“If an absentee would be substantially

affected in a practical sense by the determination made in an action, he should, as a general rule,

be entitled to intervene.”); see, e.g., id. at 1200 (noting plaintiffs’ success in lawsuit could trigger

subsequent action by federal agency that may impair applicant).

        Wyoming seeks to “set aside” and enjoin the De Facto Moratorium and a court order

mandating quarterly oil and gas leasing on public lands. ECF Doc. 1 at 9; see Utahns, 295 F.3d

at 1116 (analysis focuses on requested relief). Such relief would harm the Business-Coalition

because these companies would lose their ability to use public lands unencumbered by the effects

of oil and gas. The resumption of leasing means more economic impacts, both on and also off

public lands. Waltermire Dec. ¶ 7-9 Perry Dec. ¶¶ 3-7; Schendler Dec. ¶¶ 4-6. Even an unused

leased parcel, which can remain that way for years, 43 C.F.R. §§ 3120.2-1, 3100.0-5, creates

uncertainty about whether competing businesses can use those public lands. Korenbalt Decl. ¶ 4.



                                                   8
         Case 0:21-cv-00056-ABJ Document 40 Filed 04/30/21 Page 10 of 12




        D.      Respondents Do Not Adequately Represent The Business-Coalition’s Interests.

        This Rule 24(a) element “also presents a minimal burden.” WildEarth Guardians, 604

F.3d at 1200; Clinton, 255 F.3d at 1254 (“The possibility that the interests of the applicant and

the parties may diverge need not be great” to meet inadequate representation element). “[T]he

burden of showing inadequacy of representation is satisfied…[w]here a government agency may

be placed in the position of defending both public and private interests.” WildEarth Guardians,

604 F.3d at 1200; Clinton, 255 F.3d at 1255-56 (noting Tenth Circuit does not assume government

can adequately represent interests of private parties).

        Federal Respondents cannot adequately represent the Business-Coalition. The

Department of Interior and BLM cannot simultaneously represent the unique economic interests

of the individual companies within the Business-Coalition along with a more general public

interest. See WildEarth Guardians, 604 F.3d at 1200 (reiterating it is “on its face impossible” for

government to “protect[] the public’s interest and the private interests of a prospective

intervenor”); Utahns, 295 F.3d at 1117 (finding government unable to protect both public

interest and that of trade association); WEA v. Zinke, 877 F.3d 1157, 1168-69 (10th Cir. 2017)

(finding sufficient BLM’s “multiple objectives” and possible “shift” in positions to meet test).

Although Respondents are likely to defend the De Facto Moratorium, their interests do not align

entirely; for example, while the government may choose to implement a De Facto Moratorium

on new leasing, it is doing nothing to address pre-existing leases, see Waltermire Dec. ¶ 8-9,

including those sitting idle and not being developed, Korenblat ¶ 4.

II.     THE COURT SHOULD GRANT PERMISSIVE INTERVENTION

        If the Court finds the Business-Coalition does not qualify for intervention as a matter of

right, Rule 24(b) vests courts with discretion to permit intervention when an applicant has a

“claim or defense that shares with the main action a common question of law or fact.” Fed. R.
                                                    9
         Case 0:21-cv-00056-ABJ Document 40 Filed 04/30/21 Page 11 of 12




Civ. P. 24(b). “In exercising its discretion, the court must consider whether the intervention will

unduly delay or prejudice the adjudication of the original parties’ rights.” Fed. R. Civ. P.

24(b)(3). Courts may also consider such factors as whether (1) movant adds value to the case (2)

movant’s interests are adequately represented, and (3) adequate remedies exist elsewhere. Lower

Arkansas Valley Water Cons. Dist. v. U.S., 252 F.R.D. 687, 690-91 (D. Colo. 2008).

        As noted above, this Motion is timely, will not delay the proceeding, and the existing

parties do not adequately represent the Business-Coalition’s interests. The Business-Coalition’s

defense will relate directly with Petitioner’s claims. The Business-Coalition’s participation will

provide a perspective that existing parties lack, especially when it comes to relief: namely, the

economic benefits to the business community resulting from De Facto Moratorium.

Accordingly, the Business-Coalition satisfies the standards for permissive intervention and the

Court should award it intervenor status under Rule 24(b).

                                            CONCLUSION

        For the foregoing reasons, the Motion should be granted allowing the Business-Coalition

to intervene in all aspects of this litigation.

        Respectfully submitted on April 29, 2021.


                                         /s/ Bruce T. Moats
                                         Bruce T . Moats (Wyo. Bar No. 6-3077)
                                         Law Office of Bruce T. Moats, P.C.
                                         2515 Pioneer Avenue
                                         Cheyenne, WY 82001
                                         (307) 778-8844
                                         Fax: (307) 635-2434
                                         hmoats@hackerlaw.net

                                         Counsel for Proposed Intervenor-Respondents
                                         Alterra Mountain Company, Aspen Skiing Company,
                                         Hunt to Eat, Roan Creek Ranch, Thistle Whistle Farm,
                                         and Western Spirit Cycling

                                                  10
        Case 0:21-cv-00056-ABJ Document 40 Filed 04/30/21 Page 12 of 12




                                  CERTIFICATE OF SERVICE
        I hereby certify that on April 29, 2021, I electronically transmitted the attached above-
document to the Clerk's Office using the CM/ECF System for filing and transmittal of a Notice
of Electronic Filing to:




                                                     /s/ Bruce T. Moats
                                                     Bruce T. Moats




                                                11
